DeBRULER, Justice,
dissenting.
The standard of proof, beyond a reasonable doubt, the State must meet to obtain a criminal conviction, stands out above all other elements as the preeminent beacon of our concept of justice. And it is more than this. It is a very real presence in the day to day work in our courts. As a trial judge I had occasion to overrule motions of the defense for a directed finding because I was convinced that the State had presented sufficient evidence to constitute a prima facie case supporting guilt, and then, when the defense rested without presenting evidence, gone on to acquit upon application of the higher beyond a reasonable doubt standard. I trust that other judges have had like experience.
The standard of proof, beyond a reasonable doubt, is required to be provided to the accused by the judge at the time of pleading guilty, by authority of the guilty plea statute. The failure of that duty is alone for me sufficient basis upon which to grant this post-conviction petition. But it is more than this. Having knowledge of this preeminent facet of our criminal justice system is so basic and elemental as to be constitutionally mandated by due process of law as part and parcel of a voluntary plea of guilty. This was one of the basic decisions reached by this court in Austin v. State (1984), Ind., 468 N.E.2d 1027. Although Austin was overruled in White v. State (1986), Ind., 497 N.E.2d 893, I continue in the firm belief that that decision was correct.